Name: Council Regulation (EEC) No 1802/82 of 8 June 1982 on the conclusion of the Additional Protocol to the Agreement between the European Economic Community and Haiti on trade in textile products consequent on the accession of the Hellenic Republic to the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12 . 7 . 82 Official Journal of the European Communities No L 204/21 COUNCIL REGULATION (EEC) No 1802/82 of 8 June 1982 on the conclusion of the Additional Protocol to the Agreement between the European Economic Community and Haiti on trade in textile products consequent on the accession of the Hellenic Republic to the Community textile products consequent on the accession of the Hellenic Republic to the Community is hereby approved on behalf of the Community. The text of the Protocol is attached to this Regulation. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas it is necessary to approve the Additional Protocol to the Agreement between the European Economic Community and Haiti on trade in textile products to take account of the accession of the Hellenic Republic to the Community, Article 2 The President of the Council shall give the notification provided for in Article 4 of the Additional Protocol (*). HAS ADOPTED THIS REGULATION: Article 1 Article 3 The Additional Protocol to the Agreement between the European Economic Community and Haiti on trade in This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 8 June 1982 . For the Council The President M. EYSKENS (*) The date of entry into force of the Protocol will be published in the Official Journal of the European Communities by the General Secretariat of the Council .